Opinion by
Mr. Justice McCollum,
Anthony McGowan was charged with and indicted for the murder of his wife. On his arraignment he met the charge with the plea of not guilty. His trial resulted in a verdict against him of murder of the first degree. The verdict was sustained by the trial court and sentence according to law was pronounced upon it. On his appeal to this Court it is alleged that errors were committed on the trial which require a reversal of the judgment. The alleged errors are said to consist of certain questions put to the defendant by the trial court on his examination as a witness in his own behalf; of the answers of the court to the defendant’s first and second points; of its refusal to grant the request made by a juryman; of its ruling upon the offer of the defendant to prove by Bernard Rowan that when he boarded with the defendant and his wife in 1889 she kept a speak-easy, and of the instructions to the jury in the general charge.
As the questions now complained of were not objected to on the trial, and their relevancy to the defense set up in the appellant’s account of the murder is not denied, they furnish no basis for an assignment of error or for just criticism. The answers to the questions were in accord with his explanation of the homicide and with his conduct immediately following it. His testimony descriptive of his alleged altercation with his wife, before and when he shot her, showed a degree of self-possession and coolness on his part inconsistent with fear, excitement or rage. There was really nothing elicited by the answers to the questions complained of which was at variance with his previous testimony. There is therefore no error in that part of the charge which is the subject of the second assignment, or in the answer to the appellant’s second point. The court had an undoubted right to express its opinion upon the evidence and where, as in this case, the jurors were instructed that the questions of fact depending upon it were determinable by them and *646not by tbe court, tbe expression of tbe opinion furnishes no ground for complaint. “ In charging a jury in a homicide case, the court may express an opinion that there is nothing in the case to reduce the crime to manslaughter, where the same is not given as a binding instruction, and is moreover warranted by the evidence: ” McClain v. Commonwealth, 110 Pa. 268. As there is nothing discoverable in the appellant’s evidence whicl} has a tendency to reduce his offense to manslaughter the court did not err in saying so. There is certainly nothing in his answers to the questions of the court which can possibly be construed as having such a tendency. It follows therefore that there is no misstatement of the evidence prejudicial to his defense.
There is no error in the answer of the court to the appellant’s first point. The substance of the point is 'that if the appellant at the time he fired the fatal shot was acting under the belief that it was necessary to shoot his wife in order to prevent her from inflicting grievous bodily harm upon him, he was entitled to an acquittal. The only modification of the point in the answer of the court to it is that if the appellant had reason to believe it was necessary to shoot her to prevent the infliction of such bodily harm upon him then his homicidal act was excusable. In McDermott v. State, 89 Indiana, 187, it was held that “ a homicide purposely committed is not excusable on the ground of self defense unless the accused reasonably believed it neees.sary to save his own life or avoid great bodily harm.” To the same effect is Murray v. Commonwealth, 79 Pa. 312, and Pistorius v. Commonwealth, 84 Pa. 158. The modification complained of is not only in accord with the decisions of this Court, but with the decisions of the courts of other states, and with the view taken of the subject by Mr. Bishop in his treatise on criminal law. To what we have already said respecting the answers of the court to the appellant’s first point we may add that his counsel has not referred us to any decision of this Court which sustains the point or condemns the answer to it.
• We find nothing in the fifth or sixth assignments of error which requires discussion or is prejudicial to or violative of any right of the defendant.
The excerpt from the charge which is the subject of the seventh assignment is not opposed to the settled law regarding the *647matter to wbicb it relates. In 1 McClain on Criminal Law, section 162, it is said: “ But even though there is intoxication there may be deliberation and premeditation, and if the evidence shows these elements of murder in the first degree to have been present, the intoxication will not reduce the murder to the second degree.” To the same effect is Keenan v. Commonwealth, 44 Pa. 55, and Bishop on Criminal Law, section 410.
Upon a careful consideration of the assignments and of the evidence in the case we are satisfied that there is no error in the rulings and instructions complained of which warrants a reversal of the judgment, and that the verdict was fully authorized by the evidence.
Judgment affirmed and record remitted for the purpose of execution.